UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-6052


CHRISTOPHER RAYE BROWN,

                Petitioner - Appellant,

          v.

GENE M. JOHNSON,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:09-cv-00483-SGW-mfu)


Submitted:   March 26, 2013                 Decided:   March 29, 2013


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Raye Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Christopher Raye Brown seeks to appeal the district

court’s   order   denying   his   motion    for   reconsideration   of   the

court’s dismissal of his 28 U.S.C. § 2254 (2006) petition and

denial of a certificate of appealability.           We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not

timely filed.

           Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).               “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

           The district court’s order was entered on the docket

on January 13, 2010.        The notice of appeal was filed, at the

earliest, on January 2, 2013. 1          Because Brown failed to file a

timely notice of appeal or to obtain an extension or reopening

of the appeal period, we deny leave to proceed in forma pauperis

and dismiss the appeal. 2     We dispense with oral argument because


     1
       See Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S.
266, 276 (1988).
     2
       Furthermore, Brown previously filed a notice of appeal
from this order; the resultant appeal was dismissed for failure
(Continued)
                                     2
the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




to prosecute. Brown v. Johnson, No. 10-6082 (4th Cir. Mar. 12,
2010) (unpublished order).



                                    3